              Case 1:20-cv-11283-ADB Document 30 Filed 07/10/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS



PRESIDENT AND FELLOWS OF
HARVARD COLLEGE; and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,

                 Plaintiffs,

        v.
                                                        Civil Action No. 1:20-cv-11283-ADB
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S.                                 ORAL ARGUMENT SCHEDULED
IMMIGRATION AND CUSTOMS                                 JULY 14, 2020 3:00 PM
ENFORCEMENT; CHAD F. WOLF, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; and MATTHEW ALBENCE, in his
official capacity as Acting Director of U.S.
Immigration and Customs Enforcement,

                 Defendants.


                              NOTICE OF CONVERSION AND
                          MOTION FOR PRELIMINARY INJUNCTION

        Pursuant to Federal Rule of Civil Procedure 65(a) and 5 U.S.C. §§ 705 and 706, and as

discussed during the July 10, 2020 status conference, Plaintiffs hereby provide notice to the Court

and all parties of their intent to convert these proceedings into preliminary injunction proceedings

and hereby move for a preliminary injunction prohibiting Defendants from enforcing the policy

announced in United States Immigration and Customs Enforcement’s July 6, 2020 Directive

(ECF No. 1-1) and from promulgating that policy as a Final Rule during the pendency of this

litigation.

        The grounds for Plaintiffs’ motion are set out in the memorandum, declarations, and

exhibits filed in support of Plaintiffs’ Motion For A Temporary Restraining Order (ECF Nos. 4,


                                                  1
           Case 1:20-cv-11283-ADB Document 30 Filed 07/10/20 Page 2 of 4



5, 6, 7, 8, and 9). Specifically, the Directive is contrary to law, arbitrary and capricious, and an

abuse of discretion. 5 U.S.C. § 706. It is also procedurally defective under the Administrative

Procedure Act. Id. § 553. Plaintiffs will suffer immediate and irreparable harm in the absence of

the requested relief.

       Plaintiffs ask the Court to enter an order enjoining Defendants, their officers, agents, and

employees, and anyone acting under their authorization or direction, or in concert with them,

including other federal agencies and federal contractors, from implementing or enforcing the July

6, 2020 Directive, including at all U.S. borders and ports of entry, and in the processing of visas,

and with respect to all visa holders and applicants affected by the Directive, wherever located.

       A proposed preliminary injunction is attached.




                                                   2
          Case 1:20-cv-11283-ADB Document 30 Filed 07/10/20 Page 3 of 4



Dated: July 10, 2020                    Respectfully submitted,


                                        /s/ Felicia H. Ellsworth
                                        William F. Lee (BBO #291960)
                                        Mark C. Fleming (BBO #639358)
                                        Felicia H. Ellsworth (BBO #665358)
                                        Michelle Liszt Sandals (BBO #690642)
                                        WILMER CUTLER PICKERING
                                           HALE AND DORR LLP
                                        60 State Street
                                        Boston, MA 02109
                                        Telephone: (617) 526-6000
                                        E-mail: felicia.ellsworth@wilmerhale.com

                                        Seth P. Waxman (pro hac vice)
                                        Paul R.Q. Wolfson (pro hac vice)
                                        Ari Holtzblatt (pro hac vice)
                                        Alex Hemmer (pro hac vice pending)
                                        WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
                                        1875 Pennsylvania Avenue, N.W.
                                        Washington, D.C. 20006
                                        Telephone: (202) 663-6000

                                        Attorneys for Plaintiffs




                                        3
          Case 1:20-cv-11283-ADB Document 30 Filed 07/10/20 Page 4 of 4



                                 RULE 7.1(A)(2) CERTIFICATE

       I, Felicia H. Ellsworth, hereby certify that on July 10, 2020, counsel for Plaintiffs provided

notice to and attempted to confer in good faith with counsel for the Defendants to discuss whether

it would be possible to resolve or narrow the issues that this Motion presents.



                                                      /s/ Felicia H. Ellsworth
                                                      FELICIA H. ELLSWORTH




                                  CERTIFICATE OF SERVICE

       I, Felicia H. Ellsworth, counsel for Plaintiffs, hereby certify that this document has been

filed through the Court’s ECF system and will be sent electronically to the registered participants

as identified on the Notice of Electronic Filing (NEF).




                                                      /s/ Felicia H. Ellsworth
                                                      FELICIA H. ELLSWORTH




                                                  4
